DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "… the rod…" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 18, 21-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zach (US 4727965) in view of Reed (US 5027930) and in further view of Freeburg (US 6386566).
Claims 16, 18, 21-23 and 25;
Zach teaches a pair of wheel assemblies for a wheelchair (Col 4, Lines 15-22), comprising: a left and right-hand side assembly including a left and right hand-rim mounted freely rotating in relation to a left and right side shaft with no freedom of axial translation (Col 4, Lines 38-39; Col. 7, Lines 19-49), the left and right hand-rim having a screw thread drivingly engaged with a left and right axially mobile unit 17 having a convex ramp (Col. 4, Lines 50-54 – see annotated figure below regarding ramp structure), a left and right wheel provided with a left and right hub and a left and right freewheel locking in the counterclockwise/clockwise direction (Fig. 3 & 4 - via ratchet mechanism-), the left and right hub comprising a left and right braking device 27 for braking the rotation of the left and right hub with respect to the left and right side shaft, the left and right braking device being actuatable by a clockwise/counterclockwise movement of the left and right hand-rim in with respect to the left and right side shaft (Col. 6, Lines 1-4), the left and right braking device comprising a left and right braking element 27 having a first conical end (-see annotated figure below), wherein, during actuation of the left and right braking device by the clockwise/counterclockwise movement of the left and right hand-rim, the left and right axially mobile unit 17 is moved axially towards the braking element 27 and the ramp of the left and right axially mobile unit is engaged with said first conical end of the left and right braking element (Col. 6, Lines 1-4 – see annotated figure below); a left and right cap 3; wherein the left and right freewheel 40 is in an internal recess of the left and right cap 3, left and right freewheel having a left and right cap and an inner ring 3b fixed with respect to the left and right side shaft (Col. 6, 5-30 -connected via 3a); Although the braking device is controlled by the linear screw action caused by a hand rim, Zach does not explicitly teach a screw thread is integral with a right-hand rim. Zach also does not explicitly teach the left and right hub comprising a left and right cap having a conical surface; an outer ring 42 fixed with respect to the left and right cap; wherein the braking device further comprises a first conical end and a second conical end; wherein first conical end of the left and right braking element and the second conical end of the left and right braking element is engaged with said conical surface of the left and right cap.
    PNG
    media_image1.png
    565
    786
    media_image1.png
    Greyscale

Reed teaches a hub assembly (Fig. 3) with a screw thread 46 drivingly engaged with a left and right axially mobile unit 48 having a ramp (-unit considered to have angled contact surfaces); where the left and right hub comprising a left and right cap 42 having a conical surface (-unit considered to have angled contact surfaces); wherein the braking device 58 further comprises a first conical end and a second conical end (Fig. 3 -unit considered to have angled contact surfaces); wherein first conical end of the left and right braking element engages with an axially mobile unit and the second conical end of the left and right braking element is engaged with said conical surface of the left and right cap (Col. 2, Lines 2-11); a screw thread that is integral with the driving device (Fig. 12, 162; Col. 3, Lines 60-65); wherein the axially mobile unit 48 comprises a convex tapered outer end 52 and wherein the hub 32 comprises a concave bearing surface 50, said convex tapered outer end coming into contact with said concave bearing surface when said axially mobile unit is moved axially towards the concave bearing surface of the hub, thereby locking in rotation the to the wheel. (Col. 4, Lines 1-7)
Freeburg teaches a hub breaking system with a free bearing device 69 and an outer ring (Fig. 4, 69 – outer edge) fixed with respect to the left and right cap 42; wherein the freewheels are roller freewheels. (Fig. 4, 70/66/72)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the braking conical surfaces of Reed with the wheel chair assembly of Zach to allow for increased contact surface between braking elements with a progressive braking capacity. This would provide for the obvious benefit of improved braking control resulting in improved safety while also maintaining compact assembly within a hub device. (Reed, Col. 1, Lines 45-56) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the screw thread system of Reed with the wheel chair hand rims of Zach to allow for improved response from a driving member to the braking device without intermediate components. This would provide for the obvious benefit of reduced complexity and improved braking control resulting in improved safety. (Reed, Col. 1, Lines 45-56) Further the simple substitution of a wheel chair hand rim in place of a crank pedal would result in the predictable result of an operable braking system. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the bearing system of Freeburg with the wheel chair system of Zach to provide for a breaking system that also permits forward and reverse direction control. This would provide for the obvious benefit for improved control for an operator. (Freeburg; Col. 1, Lines 31-33)

Claim 24, 27-28;
Zach as teaches a wheelchair, comprising: a frame (Col. 4, Lines 15-22); a right wheel rotatable with respect to the frame and coupled to a right hand-rim for actuating the right wheel in both directions of rotation and for braking (Fig. 1), the right wheel having a right side shaft fixed to the frame, the right hand-rim being mounted freely rotating in relation to the right side shaft, without freedom of axial translation, the right wheel having a right hub and a right freewheel locking in the clockwise direction, the right hub comprising a braking device for braking the rotation of the right hub in the clockwise direction (Abstract/Col 4, Lines 38-39; Col. 7, Lines 19-49); said braking device 17/27 having a right cap 3 and being actuatable by a counterclockwise movement of the right hand-rim with respect to the right side shaft (Col. 6, Lines 1-4), a right cap 3 (- also see annotated figure above in Claim 16); a left wheel rotatable with respect to the frame and coupled to a left hand-rim for actuating the left wheel in both directions of rotation and for braking, the left wheel having a left side shaft fixed to the frame, the left hand-rim being mounted freely rotating in relation to the left side shaft, without freedom of axial translation, the left wheel having a left hub and a left freewheel locking in the counterclockwise direction, the left hub comprising a braking device for braking the rotation of the left hub in the counterclockwise direction, said braking device having a left cap and being actuatable by a clockwise movement of the left hand-rim with respect to the left side shaft, said left cap having a conical surface (Col. 4, Lines 15-22 -wheel/hub assemblies on the left and right side of a wheel chair vehicle is traditional, well understood, routine and conventional for the art); the freewheel 40 having an inner ring 3b fixed to shaft 1 and an outer ring 42; wherein the right hub (Fig. 1-2) of the right wheel is arranged between the right hand-rim 2 and said right anti-rotation element 3a, and wherein the left hub of the left wheel is arranged between the left hand-rim and said left anti-rotation element (-assembly on opposite side of vehicle). Although Zach does teach the brake lever is attached to the frame via 3a, Zach does not teach a right lug and a left lug, a right cap having a conical surface; a right anti-rotation element fixed with respect to the right side shaft and having an aperture which engages the right lug, the right freewheel having an inner ring fixed with respect to the right anti-rotation element and an outer ring fixed with respect to said right cap; and a left anti-rotation element fixed with respect to the left side shaft and having an aperture which engages the left lug, the left freewheel having an inner ring fixed with respect to the left anti-rotation element and an outer ring fixed with respect to said left cap.
Reed teaches a lug (Fig. 2 & 5, 44 – see annotated figure below, element that secures upper hole on 44); wherein the right lug is radially distant from the right side shaft (Fig. 2 – 44 secured away from hub), a cap 150 having a conical surface; an anti-rotation element 44 fixed with respect to the shaft 162 and having an aperture (Fig. 5, 8, 10 – upper hole on anti-rotation plate) which engages the lug; an anti-rotation element fixed to the shaft that prohibits rotation. (Col. 3, Lines 57-59)

    PNG
    media_image2.png
    705
    756
    media_image2.png
    Greyscale

Freeburg teaches a hub breaking system with a free bearing device 69 and an outer ring (Fig. 4, 69 – outer edge) fixed with respect to the left and right cap 42; wherein the freewheels are roller freewheels. (Fig. 4, 70/66/72)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the anti-rotation braking device of Reed with the wheelchair hub assembly of Zach to allow for a system that prevents the counter rotation of braking elements. This would provide for the obvious benefit of reduced stress on the braking and driving components which improves the longevity of the system and prevents decoupling on threaded members. (Zach, Col. 2, Lines 18-20; Col. 2, Lines 25-29)	 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the bearing system of Freeburg with the wheel chair system of Zach to provide for a breaking system that also permits forward and reverse direction control. This would provide for the obvious benefit for improved control for an operator. (Freeburg; Col. 1, Lines 31-33)

 Claim(s) 17, 19-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zach (US 4727965), Reed (US 5027930), and Freeburg (US 6386566) as applied to claims 16 and 24 above and in further view of Nassar (US 8931796).
Zach as modified teaches a wheelchair system with a conical breaking system. Zach teaches a brake lever 3a connected to the frame. Zach also teaches a hollow drive axle. Zach does not teach a quick release hub.
Reed teaches a flat member or tab anti-rotation unit 44 that is connected to the frame. 
Nassar teaches a quick release system (Fig 14) for use with an anti-rotation tab (Fig. 16A; Col. 18, Lines 40-44) for a wheelchair. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the quick release mechanism of Nassar with the wheelchair hub assembly Zach as modified by Reed to allow for rapid disconnection of a wheel from the frame. This would provide for the obvious benefit of wheel interchangeability and storage therefore improving the versatility of the system. (Nassar, Col. 18, Lines 1-5)

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
In regard to the arguments cited on Page 10, the applicant asserts “…Zach is a common hub used in bicycles…disclose any hand-rim or any connection between such hand-rim and the hub…”. Please reference the abstract of US 4727965 and Col. 4, Lines 15-20. The ‘driver’ element 2 is considered the handrim as defined by the reference (Col. 3, Lines 32-35). 
In regard to the arguments cited on Page 11, the applicant asserts “…Zach does not disclose the feature according to which the right freewheel is arranged in an internal recess of the cap…”. This argument was found persuasive, however newly discovered reference of Freeburg (US 6386566) was determined to meet the limitations cited in the amended claims.
In regard to the arguments cited on Page 12, the applicant asserts the reference of Zach (US 4727965) does not teach newly submitted limitations to a conical brake member. However, the rejection for the independent claims, cited above, necessitated by amendment, teaches these limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of wheelchair assemblies of merit are listed on the attached PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                                  

/JACOB B MEYER/Primary Examiner, Art Unit 3618